Title: To George Washington from Henry Knox, 6 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department March 6th 1794
          
          I have the honor to submit the inclosed letter to Gove[r]nor Matthews relatively to the
            Indians in his possession requested by James Seagrove—Such other parts of Mr Seagroves
            letter, as require any further measures, will be considered & the result submitted
            to your consideration. I have the honor to be with perfect
            respect Your obedient Servant
          
            H. Knox
          
        